DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/04/2020 has been entered. The applicant amended claims 1, 2, 4, 5, and 8. Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
Claims 5, 6 and 8 were rejected under 35 U.S.C. 112(b) or under 35 U.S.C. 112(d). The Applicant amended these claims to overcome the rejections, and the rejections of claims 5, 6 and 8 have been withdrawn.

Response to Arguments
Applicant’s arguments filed on 12/04/2020 with respect to the rejection of amended independent claim 1, is based on added limitations of claim 1, have been fully considered and is persuasive. Therefore, the rejection has been withdrawn.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These prior arts are pertinent but do not teach or reasonably suggest all specific structural and functional limitations of the instant application: Engelhardt et al. (US 2002/0163715), Moshe (US 2005/0275847), Moshe (US 2014/0078509), Nagasawa et al. (US 2008/0106786).
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claim 1 is allowable over the prior art of record for at least the reason that, even though the prior art discloses a microscope  configured to analyze an object comprising an illumination assembly comprising a source for emitting a light beam, assembly being configured so that the light beam scans line by line the object to be analyzed; a focusing mirror configured to receive the light beam from the illumination assembly; a first folding mirror arranged to face the focusing mirror to receive the light beam reflected from the focusing mirror; a planar scanning mirror movable in rotation and configured to receive the light beam reflected by the first folding mirror and reflect the light beam to the object along a line which is to be displaced, wherein the focusing mirror is moved along an axis and a displacement monitoring sensor; the prior art fails to teach, or reasonably suggest, “a broadband hyperspectral imaging spectrophotometer with two measuring sensors to measure a distance between the object and the scanning mirror, the focusing mirror is movable in translation to adapt the imaging spectrophotometer to the measured distance by said measuring sensors, wherein the focusing mirror is moved along an axis that transverses an axis of light beam reflected by the planar scanning mirror onto the object”, in combination of the other limitations of the claim 1.
Claims 2-10 are allowable for depending on independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.A/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872